Fowler, J.
(on motions for rehearing). The plaintiff moves for a rehearing on the grounds that the court unduly restricted the allowance for damages in both cases and erroneously held that the defendant has not taken the plaintiff’s property west of the Kessler spur because Kessler did not by his release to the plaintiff release the defendant from its obligation to serve Kessler.
We see no need to retract anything said in the opinion of the court respecting damages.
As to the other matter urged, the defendant’s obligation to serve Kessler continues until the public service commission by an order made upon notice “to all parties interested, and for good cause shown,” discontinues the spur. Sec. 190.16, subs. (1), (5), Stats. This view was inferentially disclosed in the original opinion of the court and directly expressed in the dissenting opinion filed in connection wherein it was stated (222 Wis. 264, 278, 268 N. W. 243, 249) : “Defendant could not discontinue, nor be compelled by plaintiff to discontinue, service to Kessler.” The inference that the court originally so held arises because the opinion of the court makes the fact that Walker had not acquired from the plaintiff the right to be served by the defendant over its spur the basis of the taking of the part of the spur east of the Kessler spur. Kessler had by his deed acquired from the *626plaintiff the right to service by the defendant over its spur, and that right continued under the statutes until the public service commission authorized discontinuance of the spur. We held that making such use of the spur as the company was compelled by law to render could not be wangled into a taking of the spur from the plaintiff, and therefore there was no taking up to the Kessler spur but was a taking from that point on. We adhere to this opinion and to the opinion expressed in the instant case that the law imposes on the defendant the obligation to serve Kessler upon his request, notwithstanding his release or purported release to the plaintiff of the easement conferred by his deed to be served over the plaintiff’s spur. Maybe that release would warrant the public service commission, in its judgment, to- order discontinuance of the spur, but that is for the commission to determine. Maybe also we went too far in saying in the instant opinion that Kessler having once paid through the consideration for his deed for the right to be served over its spur could not be compelled by the plaintiff to pay for it again, in view of its purported surrender of the easement originally granted by the plaintiff, and in saying that Kessler’s right to be served by the defendant was absolute as distinguished from depending on his paying the plaintiff for it what the commission should determine pursuant to sec. 190.16 (4) (c), Stats. As these particular questions were not before the court, the dicta in these respects are withdrawn, and the propositions covered by them are left for determination when they arise, if they ever arise.
It is claimed that if subs. (1) and (S) of sec. 190.16, Stats., be construed as requiring the defendant to continue to serve Kessler until the spur track to his plant is discontinued pursuant to the order of the public service commission, it is unconstitutional as taking property without due process. We think not. The plaintiff can apply to the public service *627commission to compel Kessler to pay it such “equitable” sum as it shall fix for the use of the track to serve him. Sec. 190.16 (4) (c), Stats. The plaintiff is thus given “due process of law” to recover compensation for such use of the track as the defendant makes in serving Kessler.
It is urged that the court wrongly assumed that Kessler received service from the defendant after the execution of his deed releasing the plaintiff from its obligation to allow him the use of its tracks for serving him. If, as plaintiff claims, there is no evidence of Kessler’s receiving any such service from the time of the execution of his deed up to the time of the trial of the action, his plant is located adjacent to the plaintiff’s spur and his private spur is connected with that spur, his business is presumed to continué, and the connection by private spur into his plant with the spur of plaintiff is presumed to continue. The situation gives him the right to petition the public service commission to require the defendant to serve him on his demand if the defendant refuses. The defendant was not required at its peril either to assume that Kessler would never demand service, and on that assumption remove its rails and ties as plaintiff demanded, and thus violate the statute prohibiting such removal, or to refuse to remove them and render itself liable to condemnation proceedings by the plaintiff. The plaintiff cannot rightly demand that the defendant remove its rails and ties until it has procüred an order from the public service commission for discontinuance of its spur, and the defendant is not subject to condemnation proceedings for refusal to remove them in absence of such order.
The motions for rehearing are denied, with $25 costs of motion in Case No. 106 and without costs in Case No. 107.